SWINGLINE NOTE

December 21, 2006

FOR VALUE RECEIVED, the undersigned, LIONBRIDGE TECHNOLOGIES, INC., a Delaware
corporation (the “Company”), hereby unconditionally promises to pay on the
Revolving Commitment Termination Date (as defined in the Credit Agreement
referred to below), to the order of HSBC BANK USA, NATIONAL ASSOCIATION (the
“Swingline Lender”) at the office of HSBC BANK USA, NATIONAL ASSOCIATION, 125
High Street, 16th Floor, Oliver Street Tower, Boston, MA 02110 in lawful money
of the United States of America and in immediately available funds, the
aggregate unpaid principal amount of all Swingline Loans made by the Swingline
Lender to the undersigned pursuant to Section 2.3 of the Credit Agreement
referred to below. The undersigned further agrees to pay interest in like money
at such office on the unpaid principal amount hereof and, to the extent
permitted by law, accrued interest in respect hereof from time to time from the
date hereof until payment in full of the principal amount hereof and accrued
interest hereon, at the rates and on the dates set forth in the Credit
Agreement.

The holder of this Swingline Note is authorized to endorse the date and amount
of each Swingline Loan made pursuant to Section 2.3 of the Credit Agreement and
each payment of principal and interest with respect thereto and its character as
an Alternate Base Rate Loan or otherwise on Schedule 1 annexed hereto and made a
part hereof, or on a continuation thereof which shall be attached hereto and
made a part hereof, which endorsement shall constitute prima facie evidence of
the accuracy of the information endorsed; provided, however, that the failure to
make any such endorsement shall not affect the obligations of the undersigned
under this Swingline Note.

This Note is the Swingline Note referred to in Credit Agreement, dated as of
December 21, 2006 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), by and among the Company, the Material Domestic
Subsidiaries of the Company from time to time party thereto, the lenders from
time to time party thereto (the “Lenders”) and HSBC BANK USA, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (the “Administrative
Agent”), and the holder is entitled to the benefits thereof. Capitalized terms
used but not otherwise defined herein shall have the meanings provided in the
Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein. In the event this Swingline Note is not paid when due at any stated or
accelerated maturity, the Company agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys’ fees.

All parties now and hereafter liable with respect to this Swingline Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

1

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

LIONBRIDGE TECHNOLOGIES, INC., a Delaware corporation

By: /s/ Stephen J. Lifshatz
Name: Stephen J. Lifshatz
Title: Senior Vice President and Chief
Financial Officer


2

SCHEDULE 1
to Swingline Note

LOANS AND PAYMENTS OF PRINCIPAL

                                                                               
                                                  Principal Paid or         Date
  Amount of loan   Currency of Loan   Type of Loan   Interest Rate   Interest
Period   Maturity Date   Converted   Principal Balance   Notation Made By

3